NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                 United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                                 Argued October 6, 2015 
                                Decided December 8, 2015 
                                              
                                          Before 
 
                      DIANE P. WOOD, Chief Judge 
                       
                      RICHARD A. POSNER, Circuit Judge 
                       
                      ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 15‐1273 
 
BARBARA STAHL,                                         Appeal from the United States District 
       Plaintiff‐Appellant,                            Court for the Northern District of 
                                                       Illinois, Eastern Division. 
       v.                                               
                                                       No. 13 C 752 
CAROLYN COLVIN, Acting                                  
Commissioner of Social Security,                       Mary M. Rowland, 
       Defendant‐Appellee.                             Magistrate Judge. 
 
                                                O R D E R 
 
       Barbara Stahl is seeking disability benefits based on an array of physical and 
mental problems, including diabetic neuropathy, degenerative disc disease, depression, 
and anxiety. Thus far, her efforts have been unsuccessful. An administrative law judge 
found that, despite these serious medical conditions, she retains the residual functional 
capacity (RFC) to perform light work with certain limitations; the district court upheld 
that decision. Stahl challenges the ALJ’s findings concerning her credibility, the weight 
accorded the opinions of treating physicians, and the judge’s assessment of her residual 
functional capacity. We conclude that these findings are not supported by substantial 
evidence, and so we reverse. 
No. 15‐1273                                                                         Page 2 
 
       
                                             I 

                                            A 

       At the age of 50, Stahl applied in August 2011 for disability insurance benefits and 
supplemental security income, claiming that as of June 2010, diabetic neuropathy, 
degenerative disc disease, depression, and anxiety rendered her unable to hold a job. For 
12 years before that onset date, Stahl had worked as a childcare provider, running a 
daycare center out of her home; before that she occasionally performed data entry as a 
temporary employee. Since mid‐2010, Stahl has neither held a job nor been 
self‐employed, although she has continued to babysit her nephew’s children once a 
week, typically at night while they are sleeping. 
        
       Stahl first complained of burning pain in her feet when she visited an emergency 
room in July 2010. She told the doctors there that she had been in pain for the previous 
five months and that she had a history of diabetes, which was being treated with two 
oral medications, Glyburide and Metformin. A physical examination revealed that Stahl 
was alert and oriented, and she had normal neurological responses to a motor exam and 
a sensory exam. The doctor prescribed her Norco as a pain reliever. Stahl recently had 
lost her insurance, and so a social worker provided her with information on obtaining 
ongoing medical care and medications. 
        
       Stahl next sought care in February 2011, when she complained that the pain in her 
feet was so bad that she could barely walk; nonetheless, she reported that her overall 
pain level was a low 2 out of 10. A physical exam was labeled “normal,” but the results 
were troublesome enough to prompt the treating doctor to prescribe medications for her 
diabetes, hypertension and cholesterol, and he added Prozac for her anxiety and 
naproxen and Tylenol for her neuropathy. When Stahl requested prescription refills in 
June 2011, she admitted that she had stopped taking her diabetes medication because it 
was “too strong for her,” and she reported that she had no pain. The treating doctor 
accordingly lowered the dosage on her diabetes medication. Two months later, though 
she was still taking Norco, Stahl reported pain and neuropathy, for which the doctor 
prescribed Neurontin. 
        
       A few days after that encounter, Stahl went to the emergency room, complaining 
of tingling and numbness in her feet, anxiety, and depression. The doctor there 
determined that she had normal strength and range of motion after a musculoskeletal 
No. 15‐1273                                                                           Page 3 
 
exam, and that she was alert, oriented, and cooperative. He gave her a psychiatry 
referral to address her anxiety and depression. 
          
         One month later, in September 2011, Stahl returned to the emergency room with 
reports of numbness and tingling in her arms. She was seeking a refill of her pain 
medication and treatment for a ganglion cyst (a noncancerous lump that can cause pain 
if it is pressing on a nerve) on her right wrist. She again complained of pain and 
numbness in her hands and feet (signs of neuropathy) when she visited Dr. Fahmeeda 
Begum in March 2012. Dr. Begum, a primary care physician, characterized Stahl’s 
diabetes as well‐controlled, but she recommended an increased dosage of Gabapentin 
after concluding that Stahl’s neuropathy had not responded to treatment. 
          
         Stahl saw a neurologist, Dr. Maria Gragasin, in May 2012, and reported again that 
she had experienced burning pain in her extremities for the previous two years and a 
sensation of pins and needles in her extremities. She added that she had mild low‐back 
pain, but she denied a history of recurrent neck or low‐back pain. Dr. Gragasin noted that 
Stahl was alert and oriented and had normal muscle tone, but she had a reduced sense of 
touch in her hands and feet. Dr. Gragasin concluded that she probably had peripheral 
neuropathy caused by her diabetes, and potentially by alcohol as well. She advised Stahl 
to stop drinking. 
          
         Stahl returned to Dr. Gragasin in July 2012 for a follow‐up appointment for the 
burning pain in her hands and feet. Dr. Gragasin noted that Stahl had denied a history of 
neck or lower‐back pain at the previous visit, but that she now reported “almost constant 
neck pain for several years,” as well as recurrent lower‐back pain that radiated to her 
right thigh. Dr. Gragasin ordered CT scans of her spine, the results of which showed 
degenerative disk and joint changes on some vertebrae and some impingement of the 
foramen (the opening in the vertebrae that nerves travel through). The impingement was 
mild on some vertebrae and severe on others. 
          
         Stahl also sought treatment for her mental condition. She first visited Dr. Regina 
Hall‐Ngorima in August 2011, after she had received a psychiatry referral from an 
emergency room doctor earlier that month. Stahl reported anxiety and depression, 
especially after her son got into legal troubles two years earlier. She also reported a head 
tremor which prevented her from going to the doctor, going on job interviews, and 
getting her hair done. She told Dr. Hall‐Ngorima that she had run a daycare facility in 
her home until the year before (2010), when she lost her accounting job. Dr. 
Hall‐Ngorima noted that Stahl was very tearful, had poor grooming, was depressed and 
No. 15‐1273                                                                            Page 4 
 
anxious, but was logical and linear with no suicidal ideation, delusions, or 
hallucinations. Dr. Hall‐Ngorima diagnosed her with anxiety, ruled out social phobia as 
a diagnosis, and prescribed Citalopram and Clonazepam. 
         
        The next month Stahl saw Dr. Jeffrey Karr, a psychologist, at the request of the 
Social Security Administration. She told Dr. Karr that she previously enjoyed hobbies 
like crocheting and bowling, but this stopped six years ago when her son’s father died. 
She currently talks to friends twice every two weeks, and her sister visits multiple times 
a week. She stated that she needs help with laundry and chores and depends on her son 
for help. She reported occasional alcohol use, claiming that the last time she drank had 
been a month earlier when she had five beers. Dr. Karr noted that her prescriptions from 
Dr. Hall‐Ngorima had not been filled, and though Stahl looked exhausted, there were no 
visible signs of physical discomfort or obvious motor difficulties, including tremors. He 
characterized her as eager to talk and stated that she offered coherent, intelligible 
responses. He diagnosed her with a history of alcohol abuse and depression. He also 
concluded that she did not “exhibit overt signs of substance usage, gross 
psychopathology, cognitive difficulty or visible physical distress,” and that, if she was 
substance‐free, she could handle money. 
          
        Stahl followed up with Dr. Hall‐Ngorima a few times. At a visit in November 
2011, she reported that she took two Clonazepam to sleep at night and one during the 
day every two to three days, with no noticeable side effects. At her next visit, in February 
2012, Stahl stated that she was sleeping better, had no side effects from her medication, 
and only took a Clonazepam in the morning if she planned to go out. The doctor found 
Stahl to be alert and oriented, with adequate grooming; she concluded that Stahl’s 
condition was improving. In support of Stahl’s request for assistance from her town, Dr. 
Hall‐Ngorima submitted a form in which she opined that Stahl suffered from severe 
social phobia and depression and thus could not work. When Stahl returned in July 2012 
for another appointment, Dr. Hall‐Ngorima concluded that her condition was 
worsening. On that occasion, though Stahl’s grooming was adequate, Stahl was crying 
and sweating and had a fine tremor. Dr. Hall‐Ngorima adjusted her medications. 
          
        Stahl also visited Dr. Priya Pillai, a family physician, in November 2011, who 
offered her opinion on Stahl’s ability to work. Dr. Pillai believed that Stahl’s physical 
limitations were severe, and that she could lift only 5 pounds at a time, stand for less 
than an hour in an 8‐hour workday, and sit for less than 2 hours. The medical evidence 
in the record does not include any record of treatment that Stahl received from Dr. Pillai. 
         
No. 15‐1273                                                                            Page 5 
 
        Dr. Towfig Arjmand, a state agency consultant, reviewed Stahl’s file in October 
2011, but he did not examine her. On the basis of the paper record he concluded that she 
could occasionally lift 20 pounds, frequently lift 10 pounds, stand or walk for 6 hours of 
an 8‐hour day, and sit for 6 hours. He specified some limitations: she could never climb 
ladders or ropes and should avoid concentrated exposure to hazards such as machinery 
and heights. Dr. George Andrews seconded those findings in February 2012, also 
without examining her. 
          
        Dr. Marva Dawkins conducted a psychiatric review of Stahl’s file in October 2011. 
She noted that Stahl suffered from depression, anxiety, and alcohol abuse, and 
concluded that Stahl had moderate limitations in daily living activities, social 
functioning, and maintaining concentration, persistence, and pace. In completing the 
mental RFC assessment, Dr. Dawkins noted that Stahl had moderate limitations in 
understanding, remembering, and carrying out detailed instructions, as well as 
moderate limitations in her abilities to complete a normal workday without interruption, 
to interact with the general public, and to respond to changes. Dr. Dawkins concluded 
that Stahl has the mental capacity to do simple, routine tasks for jobs where there are no 
strict production quotas, and that she would perform best with minimal contact with the 
general public. 
          
        Dr. Donna Hudspeth conducted a second psychiatric review in February 2012. 
She noted depression and alcohol abuse, moderate difficulties in maintaining 
concentration, persistence, or pace, and mild difficulties in daily living and social 
functioning. Dr. Hudspeth concluded that Stahl could perform simple one‐ and two‐step 
tasks and could communicate with supervisors and fellow employees, but characterized 
her as “manipulative” and thought that she should not work with the general public.   
 
                                              B 
         
        At the hearing before the administrative law judge in 2012, Stahl testified that she 
had diabetes and neuropathy in her hands, legs, and feet. These conditions, she said, 
caused severe and limiting pain. She could no longer pick up a child or change a diaper, 
nor could she lift or open a gallon of milk. She lies down seven out of eight hours in a 
day, and is able each day to stand for only about half an hour and walk for 15–20 
minutes. She reported that she is not able either to stand or to use her hands for data 
entry for more than one‐third of a workday. Because of her peripheral neuropathy, she 
must use a coat with ties and Velcro shoes. She also stated that doctors told her to keep 
off her feet and keep them elevated above her head, to limit swelling. She gets 
No. 15‐1273                                                                             Page 6 
 
nausea‐inducing headaches for a few hours every day and has a head tremor, which at 
times has been so severe that it prevented her from completing an eye test. She takes 
medications for these conditions, but she experiences substantial side effects from them, 
including fatigue, blurry vision, vomiting, weight gain, drowsiness, tremors, and 
difficulty concentrating.   
         
        Stahl also explained that her activity and interaction with others was very limited. 
She said that she was very forgetful and needed to write things down. She leaves the 
house once a week to go grocery shopping, which she does with her sister’s assistance. 
She described a limited social life: she does not have friends and does not spend time 
with others; she gets along with others but feels isolated; but she does go to her sister’s 
home for holiday celebrations. She has no hobbies. She feeds the cats and does the 
laundry occasionally, but her son does most of the other chores at home. Stahl stated that 
she used to drink alcohol, but only at weddings and holidays, but had stopped drinking 
in 2009 or 2010, and could not drink presently because of her medications. Stahl told the 
judge that, after she became disabled in June 2010, she worked “maybe one day a week” 
babysitting her nephew’s sons at night while her nephew was at work, but that her son 
was on hand in case anything happened. 
          
        Stahl’s sister, Mary Fahy, also testified about Stahl’s limitations. Fahy testified 
that she sees Stahl almost every day, that she drives her to the grocery store and to 
doctor’s appointments. If Fahy is unavailable, Stahl takes the bus, but only to places she 
has been before. Fahy helps Stahl with chores around the house, including putting away 
the groceries and doing laundry; she said that Stahl’s son did not help with chores at all. 
Fahy characterized her sister as “a recluse” with no friends, who has a “hard time 
communicating,” and commented that there are days when Stahl cannot get off the 
couch. Fahy also stated that Stahl regularly has neuropathy flare‐ups that cause 
significant pain, especially in the winter, and that Stahl frequently needs crutches to get 
around.   
         
        Based on this testimony and the reports from the physicians, the ALJ asked a 
vocational expert (VE) a series of hypothetical questions (varying the assumptions about 
physical and mental ability, but holding age, education, and work experience constant). 
We list them here by number: 
         
            Assumption 1: a person who can perform light work, but lacks the ability 
               to do detailed work for extended periods, cannot climb ladders, ropes, or 
               scaffolds, can frequently climb ramps or stairs, but cannot have more than 
No. 15‐1273                                                                          Page 7 
 
               occasional concentrated exposure to hazards, can occasionally interact 
               with coworkers and the public, and can occasionally set goals and plan 
               independently. VE response: such a person could perform unskilled light 
               occupations, such as a ticket taker, a recreation attendant, or a mail clerk. 
              Assumption 2: same as scenario 1, but also limited to occasional use of her 
               arms and hands for fine or gross manipulation. VE response: there are no 
               occupations for someone with those limitations. 
              Assumption 3: same as scenario 1, but also limited to frequent, though not 
               continuous, use of the upper extremities for fine or gross manipulation. VE 
               response: the three occupations mentioned in response to hypothetical one 
               would be available. 
              Assumption 4: same as scenario 1, but the person could occasionally 
               perform tasks requiring fine vision, such as reading. VE response: such a 
               person could work as a recreation attendant, a ticket taker, or a cafeteria 
               attendant. 
              Assumption 5: a person limited to sedentary work (as opposed to light 
               work in scenario 1), but with the additional limitations discussed in 
               scenario 1. VE response: this hypothetical person would be able to work as 
               a sorter, a final assembler, or a hand packager. 
              Assumption 6: a person unable to leave her home four days a week. VE 
               response: no occupations would be available. 
              Assumption 7: someone limited to sitting for two hours and standing or 
               walking for one hour in each eight‐hour workday, who would also need to 
               take breaks as needed throughout the day, and could not lift more than 
               five pounds. VE response: no occupations would be available. 
 
       The ALJ applied the required five‐step analysis in her written decision, see 
20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4), and determined (step one) that Stahl had not 
engaged in substantial gainful activity since her alleged onset date; (step two) that 
Stahl’s major depressive disorder, alcohol abuse, anxiety disorder, diabetes with 
neuropathy, and degenerative disc disease were severe impairments; (step three) that 
none of these equaled a listed impairment; (step four) that she had the residual 
functional capacity to perform light work, but with limitations on lifting, carrying, 
climbing, fine or gross manipulation with her hands, exposure to hazards, interactions 
with coworkers and the public, and detailed work for extended periods, and that those 
limitations prevented her from performing any past relevant work; and (step five) that 
she could work as a ticket taker, recreation attendant, or mail clerk (apparently relying 
on assumptions 1, 3, or 4). 
No. 15‐1273                                                                           Page 8 
 
          
        In determining Stahl’s RFC, the ALJ found that Stahl’s testimony about the 
severity of her impairments was inconsistent with the medical record. No clinical 
findings supported Fahy’s testimony that Stahl needed crutches to walk or Stahl’s claim 
that she needed constantly to keep her feet elevated above her body. The ALJ was also 
bothered that Stahl had substantial gaps in treatment in 2010 and 2011; she drew the 
inference from those gaps that Stahl’s symptoms were not as severe as she portrayed 
them. The ALJ thought that Stahl was inconsistent in her reports of side effects from her 
medications, sometimes characterizing them as severe and sometimes saying that there 
were no such effects. The ALJ also thought it significant that Stahl sometimes stopped 
taking her diabetes medication and failed to fill prescriptions from her psychiatrist. 
Mental‐health doctors consistently found Stahl to be alert and oriented, and she did not 
exhibit overt signs of substance abuse, cognitive difficulty, or visible physical distress. 
The ALJ also noted that Stahl’s reports about alcohol consumption did not add up: Stahl 
testified that she had stopped consuming alcohol in 2009 and 2010, yet she reported to 
doctors in 2011 and 2012 that she drank up to once a week, consuming five or six beers.   
         
        The ALJ declined to give any particular weight to the opinions of Dr. Pillai, who 
suggested significant physical restrictions on Stahl’s ability to work, or Dr. 
Hall‐Ngorima, who concluded that social phobia and depression prevented Stahl from 
working at all. Dr. Pillai’s opinion was flawed because she relied too heavily on Stahl’s 
self‐reporting and failed to confirm Stahl’s allegations with any clinical findings. The 
ALJ thought that Dr. Hall‐Ngorima’s opinion was inconsistent with evidence that Stahl 
had improved under her care with minimal treatment and with Stahl’s activities. The 
ALJ accorded considerable weight to the opinion of Dr. Karr, the examining 
psychologist, who concluded that Stahl did not exhibit overt signs of substance usage, 
gross psychopathology, cognitive difficulty or visible physical distress. This 
contradicted (the ALJ said) Stahl’s testimony that she had problems with functioning 
and memory. The ALJ relied heavily on the opinions of Dr. Arjmand and Dr. Andrews, 
the state agency medical consultants, who concluded that she could do light work with 
some limitations. The ALJ accorded some weight to the opinions of Dr. Dawkins and 
Dr. Hudspeth, the state agency mental health consultants, who found that Stahl could 
work with some mental‐health limitations, but the ALJ rejected Dr. Hudspeth’s 
conclusion that Stahl should not have any contact with the public. 
          
        The district court, acting with the consent of the parties through a magistrate 
judge (28 U.S.C. § 636(c)), concluded that substantial evidence supported the ALJ’s 
decision. The court concluded that the ALJ’s credibility determination was not patently 
No. 15‐1273                                                                          Page 9 
 
wrong. It credited the ALJ with comprehensively evaluating Stahl’s credibility and RFC, 
and it agreed with the ALJ that there were inconsistencies between Stahl’s testimony and 
the medical record. The court found that the ALJ gave good reasons for her decision not 
to give controlling weight to the opinions of Stahl’s treating doctors. Last, the court 
described the ALJ’s RFC determination as “thorough, thoughtful, and fully grounded in 
the medical evidence, including physicians’ opinions and Stahl’s testimony.” 
        
                                            II 

        On appeal, Stahl argues both that the ALJ’s adverse credibility determination is 
based on either trivial or nonexistent inconsistencies, and that her RFC determination is 
not supported by substantial evidence. We take these points in turn.   
                                                
        Although the ALJ’s credibility discussion got off to a bad start by using the 
boilerplate language we repeatedly have criticized, see, e.g., Bjornson v. Astrue, 671 F.3d 
640, 644–45 (7th Cir. 2012), we do not rest our decision on this point. As we have 
acknowledged, the use of this unfortunate and circular formula “does not automatically 
undermine … the ALJ’s ultimate conclusion if he otherwise points to information that 
justifies his credibility determination.” Pepper v. Colvin, 712 F.3d 351, 367–68 (7th Cir. 
2013). Here, the single sentence of boilerplate is found within an eight‐page discussion of 
the alleged inconsistencies between Stahl’s testimony and the medical evidence in the 
record. The ALJ identified several areas in which she believed there were inconsistencies 
between the medical evidence and Stahl’s testimony, including Stahl’s varying 
admissions about her consumption of alcoholic beverages, the lack of medical evidence 
supporting her supposed need for crutches, the question whether she was impaired by 
side effects from her medications, gaps of seven months and four months in her 
treatment, and her occasional lack of compliance with medical directions. Though Stahl 
testified that she was extremely forgetful, mental‐health doctors frequently found her to 
be alert, oriented, and without evidence of psychotic features. 
         
        Stahl argues that these apparent contradictions are readily explainable. Her 
alcohol use played no part in the ALJ’s RFC, and so it does not matter whether she 
stopped drinking altogether in 2009 or 2010, or if she stopped her excessive drinking and 
reduced her consumption to a socially acceptable five or six beers per week. Although it 
appears that no doctor ever prescribed crutches for her, no prescription is necessary; 
crutches can be bought by anyone who wants them. Stahl, recall, had no insurance—a 
fact that also influenced the frequency of her doctor visits. As for her reports about side 
effects, the ALJ never considered the possibility that they varied as her medications were 
No. 15‐1273                                                                               Page 10 
 
adjusted, or that she saw no benefit in reporting them to the doctors because there was 
nothing to be done about the problem. We held in Terry v. Astrue, 580 F.3d 471, 477 (7th 
Cir. 2009), that a failure to report side effects to doctors does not, in and of itself, 
discredit complaints of “disabling pain.” Id.   
         
        It is also troubling that the ALJ drew an adverse inference from Stahl’s failure to 
pursue additional testing and treatment for her degenerative disc disease. The ALJ noted 
that, according to the medical evidence in the record, hospital staff provided Stahl with 
information on obtaining healthcare without insurance during her July 2010 visit to the 
emergency room for foot pain. But the ALJ never asked Stahl if her lack of resources 
limited her ability to see the doctor in general or for her degenerative disc disease in 
particular. See Craft v. Astrue, 539 F.3d 668, 679 (7th Cir. 2008). Given her lack of 
insurance, Stahl took the position that she simply had to live with the back pain, which 
in itself appears not to have been her most serious problem.   
         
        There are also problems with the ALJ’s evaluation of Stahl’s work history and its 
relation to the unrebutted testimony about Stahl’s extremely limited daily activities. The 
ALJ wrote that Stahl’s testimony about her work in 2010 was “vastly inconsistent” with 
the work history that she reported to doctors, but that conclusion finds no support in the 
record. Stahl reported to Dr. Hall‐Ngorima that she was operating a daycare center in 
her home until 2010, when she lost her “accounting job.” At the hearing before the ALJ, 
Stahl testified that in 2010 she babysat her nephew’s children (with the help of her son) 
one day a week while the nephew worked at night. There is nothing inconsistent in those 
two statements. The information Stahl reported to Dr. Hall‐Ngorima was about her 
work before she became disabled in June 2010, while her hearing testimony was about the 
work she performed after the onset of her disability—work that was for a family 
member, that consumed a small fraction of a work‐week, and that was done with 
assistance.   
 
        Stahl also contends that the ALJ did not accord sufficient weight to the opinions 
of Dr. Pillai, a treating physician, and Dr. Hall‐Ngorima, a treating psychiatrist. These 
are secondary points, however. Even if we assume that the ALJ was justified in 
discounting Dr. Pillai’s opinion that Stahl could lift only five pounds, stand for one hour 
a day, and sit for two hours a day (because it was based only on Stahl’s subjective 
responses and was not consistent with the other medical evidence in the record), and Dr. 
Hall‐Ngorima’s opinion that Stahl could not work for at least twelve months due to 
severe social phobia, these opinions have at most a peripheral bearing on Stahl’s 
No. 15‐1273                                                                          Page 11 
 
condition. Stahl’s peripheral neuropathy, which was barely mentioned by the ALJ, 
required a much harder look.   
 
        We conclude that the ALJ’s credibility determination finds no support in the 
evidence of record, and that her conclusion that Stahl remains able to perform jobs such 
as ticket taker, recreation attendant, or mail clerk in the national or regional economy 
fails to take account of all of the evidence. We therefore REVERSE the district court’s 
judgment and REMAND this case to the agency for further proceedings.